Know all Men by these presents that we Jean Baptiste Dupras and Michel Yax, both of the Territory of Michigan are held and firmly bound unto James Fraser late of same Territory, in one hundred and twenty five Dollars lawful money of the United States of America to be paid to the said James Fraser, or his certain Attorney, his Executors or Administrators, To which payment well and truly to be made and done, we bind ourselves, our heirs, Executors and Administrators, by these presents, signed with our *413hands and sealed with our seals at Detroit, in the said Territory of Michigan, this twenty fifth day of November One thousand eight hundred Eleven—
The condition of the above obligation is such, that whereas the said, Jean Baptiste Dupras, hath sued and prosecuted out of the Supreme Court of the Territory his certain writ of Error, upon a Judgment rendered by James Abbott Esquire, a Justice of the peace of the District of Detroit in the Territory aforesaid, wherein the said James Fraser was plaintiff against him the said Jean Baptiste Dupras Defendant.
Now therefore, if the said Jean Baptiste Dupra shall well and truly pay the amount of the recovery aforesaid and all Costs and damages awarded in case the said Judgment shall be affirmed, then this obligation to be void otherwise to be and remain in full force and virtue—
Translated into the French Language to the parties before execution of these presents and sealed and delivered in presence of
The Mark and Seal of Jean Bt X Dupra
The mark and seal of Michel X Tax
Geo. McDougall

[In the handwriting of George McDougall]